Reversed and Remanded and Memorandum Opinion filed April 1, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00047-CR

                ALEXANDER STERLING CHINN, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 344th District Court
                           Chambers County, Texas
                      Trial Court Cause No. 17DCR0360

                         MEMORANDUM OPINION

      Appellant Alexander Sterling Chinn appeals the sentence assessed as a result
of his conviction for possession of more than 400 grams of a controlled substance.
See Tex. Health & Safety Code § 481.115. In a single issue on appeal appellant
asserts the trial court assessed an illegal sentence. As we explain more fully below
appellant’s sentence is void because the trial court assessed a punishment that is
outside the statutory range. We therefore reverse the trial court’s judgment and
remand for a new hearing on punishment only.
                                       BACKGROUND

       Appellant does not challenge the factual or legal sufficiency of the evidence.
Therefore, we recite only those facts necessary for our analysis.

       Appellant was indicted for possession of more than 400 grams of cocaine.1
Appellant was charged with a first-degree felony of unlawful possession of a
controlled substance, namely cocaine, in an amount of 400 grams or more. Tex.
Health & Safety Code § 481.115. Appellant entered an open plea of guilty and
requested a presentence investigation report (“PSI”). The trial court deferred a
finding of guilt until after submission of the PSI. Appellant was admonished that
there was a wide range of punishment, beginning with a minimum of ten years. The
offense to which appellant pleaded guilty was punishable by imprisonment in the
Texas Department of Criminal Justice “for a term of not more than 99 years or less
than 10 years, and a fine not to exceed $100,000[.]” Tex. Health & Safety Code §
481.115(f).

       Following submission of the PSI to the trial court, the court held a sentencing
hearing. The trial court assessed appellant’s punishment at twenty years’
imprisonment. The trial court did not impose a fine at the hearing or in the judgment.
Appellant timely filed this appeal. In a single issue, appellant asserts the trial court
assessed a sentence not authorized by statute, and that the sentence is void because
the trial court failed to assess a fine.




       1
          The Written Plea Admonishments in our record reflect admonishment on a punishment
range for a first-degree felony “enhanced.” Neither the True Bill of Indictment, or the judgment
reflect enhancement paragraphs. We note, however, that despite addition of the term, “enhanced,”
the written admonishments accurately reflected the range of punishment for the charged offense.
See Tex. Health & Safety Code § 481.115(f).

                                               2
                                      ANALYSIS

      A fine was mandatory, even if just a nominal amount, and the trial court was
required to orally pronounce the fine at the sentencing hearing. Blue v. State, 591
S.W.3d 255, 259 (Tex. App.—Houston [14th Dist.] 2019, no pet.) (holding a fine
was mandatory for an offense under section 481.112(e) of the Texas Health and
Safety Code, which contains identical mandatory language as that found in section
481.115(f)). Because the trial court failed to impose a fine, the sentence is illegal for
being outside the statutory range of punishment. See Mizell v. State, 119 S.W.3d
804, 806 (Tex. Crim. App. 2003) (“A sentence that is outside the maximum or
minimum range of punishment is unauthorized by law and therefore illegal.”).

      An unauthorized punishment is void. See Ex parte Johnson, 697 S.W.2d 605,
606–07 (Tex. Crim. App. 1985). The remedy for a void sentence is to reverse and
remand for a new punishment hearing. Blue, 591 S.W.3d at 260. We hold that the
trial court’s assessment of a term of years without also assessing a fine was illegal
and therefore void. Id. While appellant did not object to this sentence at the trial
court, this court has inherent power to set aside a void judgment. See Mizell, 119
S.W.3d at 807 n.17.

      The State argues appellant’s illegal sentence is subject to a harm analysis. The
State asks this court to reform appellant’s sentence and assess a nominal fine. The
State cited no authority, nor have we found any, that requires us to conduct a harm
analysis or modify the sentence when we have determined a sentence was illegal.
Quite the contrary, “[w]hen faced with a void sentence, we are without authority to
reform it.” Lombardo v. State, 524 S.W.3d 808, 817 (Tex. App.—Houston [14th
Dist.] 2017, no pet.) (citing Farias v. State, 426 S.W.3d 198, 200 (Tex. App.—
Houston [1st Dist.] 2012, pet. ref’d) (“If a sentence is void because it is below the
minimum sentencing range, an appellate court has no authority to reform the

                                           3
judgment.”)). The remedy in such cases is that the defendant is entitled to a new
punishment hearing. See Lombardo v. State, 524 S.W.3d 808, 817 (Tex. App.—
Houston [14th Dist.] 2017, no pet.). We sustain appellant’s sole issue on appeal.

                                   CONCLUSION

      The trial court’s judgment is reversed and the case is remanded for a new
punishment hearing.




                                      /s/       Jerry Zimmerer
                                                Justice



Panel consists of Justices Wise, Zimmerer, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            4